Deen, Judge.
The Sheriff of McDuffie County arrested the operator of a still in Wilkes County and a revenue agent who had the operator under observation. Three unidentified men ran from the site. Thereafter a proceeding for revocation of probation of a prior sentence was brought against the defendant Kendrick charging him with manufacturing nontax-paid whiskey. No evidence was offered connecting the defendant with the still. The court revoked the probation, finding the defendant had violated the conditions of his probation by "manufacturing liquor, possessing liquor, and violating numbers 1, 2 and 9 of the order of probation,” which referred to avoiding in*327jurious and vicious habits, and persons or places of disreputable or harmful character, violating a local, State or Federal law and being of general good character. The State introduced no evidence of any kind against the defendant. The defendant himself testified that he had not gone to Wilkes County on the day in question, that he had done nothing wrong, that he had drunk two beers and had driven in an automobile with a married woman and another man.
Argued January 5, 1972
Decided January 20, 1972.
Walton Hardin, for appellant.
Kenneth E. Goolsby, District Attorney, for appellee.
"While the trial court has a wide discretion in revoking a probated sentence, and while only slight evidence will support a judgment of revocation, some evidence that the defendant violated the terms of his probated sentence as charged in the notice given him of the revocation hearing is required.” George v. State, 99 Ga. App. 892 (2) (109 SE2d 883). (Emphasis supplied.) Even assuming that the defendant’s evidence was of itself sufficient to justify revocation on provisions 1, 2, or 9 of the order, which we doubt, the defendant was given notice of no misconduct except violating the law by manufacturing liquor, as to which, as we have said, there was no evidence whatever. The trial court erred in revoking the probationary feature of the prior sentence.

Judgment reversed.


Jordan, P. J., and Clark, J., concur.